Citation Nr: 0308725	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  02-01 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly compensation by reason of the 
need for aid and attendance of another person or on account 
of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
August 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
that denied the claim for special monthly compensation by 
reason of the need for aid and attendance of another person.  
The veteran has been held to be incompetent, and the 
appellant is his wife.

In December 2002, the Board undertook additional development 
of this issue pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2).  The development has been completed.  

The Federal Circuit has held that 38 C.F.R. § 19.9(a)(2) is 
invalid.  Disabled American Veterans et. al v. Secretary Of 
Veterans Affairs, Nos. 02-7304,-7305,-7316 (Fed. Cir. May 2, 
2003).  The RO has not had the opportunity to review the 
additional evidence in conjunction with the claim.  However, 
in view of the grant of the benefit sought, the Board finds 
that this decision is not prejudicial to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  Service connected is in effect for schizophrenia, rated 
100 percent disabling.

2.  Due to the service-connected schizophrenia the veteran 
requires the care or assistance of another on a regular basis 
in the activities of daily living and to protect him from the 
hazards or dangers incident to his daily environment.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance of another 
person have been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 
38 C.F.R. §§ 3.102, 3.350, 3.352 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been notified with 
regard to the evidence necessary to substantiate his claim, 
and of his and the VA's respective duties to obtain evidence.  
Any identified pertinent medical records have been obtained.  
Especially in light of the holding of this appeal, the 
existing medical records contain sufficient information to 
decide the claim, and additional VA examination is not 
warranted.  The Board finds that the notice and duty to 
assist provisions of the law are satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

Background

The veteran was service-connected for dementia praecox 
following his separation from service in 1945.  The diagnosis 
was later changed to schizophrenia.  He has been permanently 
and totally disabled due to his psychotic condition since 
1990.  He has been rated as incompetent for VA purposes since 
October 2001.  

In April 2001 a claim for aid and attendance and housebound 
benefits was received. Received with the claim was a report 
of a private medical examination for aid and attendance, 
dated in April 2001.  The medical doctor reported that the 
veteran stayed in bed and could only take short walks around 
home with the assistance of a caregiver.  The diagnosis was 
Alzheimer's type dementia, diabetes mellitus, and history of 
a psychotic disorder with paranoid delusions.  The examiner 
also stated that the veteran's physical and mental 
deficiencies posed a danger to himself.

In March 2002 a private psychiatrist submitted a report of a 
medical examination for aid and attendance.  The doctor 
reported that the veteran could not drive, travel, care for 
the needs of nature, dress or bathe himself, or get out of 
bed or go outside without the assistance of another person.  
The diagnosis was dementia of the Alzheimer's type and a 
psychosis.  The doctor stated that because of the dementia, 
he could not discern the severity of the psychosis, because 
the symptoms of the conditions overlapped.

In April 2003 a VA psychiatrist reviewed the veteran's claims 
file and attempted an examination of the veteran.  Due to the 
veteran's dementia, mental status examination could not be 
completed.  The diagnoses were dementia and chronic paranoid 
schizophrenia.  The examiner said that the veteran required 
aid and attendance due to his dementia and schizophrenia.  
The doctor said that this was "due to service for later his 
schizophrenia" 

Analysis

A veteran of a period of war who is permanently and totally 
disabled and who is in need of regular aid and attendance or 
is housebound is entitled to increased compensation.  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

The criteria for establishing the need for regular aid and 
attendance require that the veteran be blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 
five degrees or less; or that he be a patient in a nursing 
home because of mental or physical incapacity; or that he 
establish a factual need for aid and attendance. 38 U.S.C.A. 
§ 1502(b); 38 C.F.R. §§ 3.351, 3.352.

Determinations as to the need of regular aid and attendance 
are based on the veteran's actual need of personal 
assistance.  In making such determinations, consideration is 
given to various factors, such as the inability of the 
veteran to dress or undress, or to keep himself clean and 
presentable; the frequent need to adjust a prosthesis or 
appliance, which, because of disability, he cannot do 
himself; the inability to feed himself due to loss of 
coordination of the upper extremities or weakness; the 
inability to attend to the wants of nature; or the 
incapacity, either mental or physical, of the veteran to 
protect himself from the dangers inherent in his daily 
environment.  Being bedridden, that is, confined to the bed, 
is a basis for the granting of regular aid and attendance. 
However, not all the disabling conditions noted above need to 
be present.  Rather, the particular functions that the 
veteran cannot perform should be considered in relation to 
his condition as a whole.  It is only necessary to show that 
he is so helpless as to require regular aid and attendance, 
not that the need be constant.  38 C.F.R. § 3.352(a).

As discussed above, service connection for a psychotic 
disorder has been in effect since the veteran's separation 
for m service in World War II, and it has been held to be 
permanently and totally disabling for more than 10 years.  
The evidence is uncontroverted that the veteran requires the 
aid and attendance of another person to meet the requirements 
of daily life.  

The question is whether his incapacity to perform even for 
the most basic of tasks is due to his service-connected 
psychotic disorder or the non-service-connected Alzheimer's 
disease.  The pertinent evidence in this regard consists of a 
2002 report from a private psychiatrist who stated that the 
symptoms of the dementia and service-connected schizophrenia 
overlapped and could not be distinguished.  The April 2003 
report by a VA psychiatrist, who reviewed the veteran's 
claims file, said that the veteran required aid and 
attendance due to his dementia and schizophrenia and implied 
that this need was due to service and his schizophrenia.  
While the last opinion is not entirely clear, resolving the 
benefit of the doubt in the veteran's favor, his need for 
regular aid and attendance of another person, overall, is 
deemed to be due to the service-connected psychiatric 
disorder.  38 C.F.R. § 3.102.

The Board notes that the grant of special monthly 
compensation based on aid and attendance effectively renders 
moot the issue of entitlement to special monthly compensation 
on the basis of being housebound, since special monthly 
compensation based on aid and attendance is the higher 
benefit and payable at a higher rate.


ORDER

Entitlement to special monthly compensation benefits based on 
the need for regular aid and attendance of another person is 
granted subject to the law and regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

